Citation Nr: 1529588	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-04 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

The propriety of the reduction in the rating for Ewing's sarcoma from 100 percent to 0 percent, effective January 1, 2012.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision that reduced the rating for Ewing's sarcoma to 0 percent, effective January 1, 2012.  In September 2011, a hearing was held before a decision review officer (DRO).  A transcript is associated with the record.


FINDING OF FACT

The reduction in the rating for the Veteran's Ewing's sarcoma from 100 percent to 0 percent, effective January 1, 2012, was based on examination findings showing improvement (i.e., remission) and was implemented in accordance with governing regulatory due process provisions; the proposal to reduce the rating was by a June 2011 rating decision that followed an examination and the Veteran was notified by letter that same month; the reduction was implemented by a rating decision in October 2011, with reduction to occur prospectively in January 2012.


CONCLUSION OF LAW

The reduction in the rating for the Veteran's Ewing's sarcoma from 100 percent to 0 percent, effective January 1, 2012 was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.344, 4.1-4.7, 4.75, 4.117 Diagnostic Codes (Codes) 5329, 7705.



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There are specific regulatory criteria governing reductions in disability ratings.  These criteria include notice provisions specific to reductions.  They have been satisfied as discussed in greater detail below.

The Veteran's pertinent postservice treatment records are associated with the record.  The RO also arranged for VA examinations with regard to the severity of the soft tissue sarcoma in May and November 2011.  The Board finds that the reports of these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough and the examiners expressed familiarity with the record.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Propriety of the Reduction

The Veteran contends that his service-connected soft tissue sarcoma continues to warrant a 100 percent rating.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. 

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The above considerations apply to ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

Regarding the propriety of the reduction, the Board must focus on the evidence available to the RO at the time the reduction was implemented, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

In February 2001, the RO continued a 100 percent disability evaluation for the Veteran's Ewing's sarcoma, but noted that since there is a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.

By letter dated in April 2011, the RO notified the Veteran that he was to be scheduled for a routine examination in connection with his service-connected Ewing's sarcoma.  He was scheduled for this examination in May 2011.

VA treatment records dated from 2010 to 2012 show a history of Ewing's sarcoma and resection of the mass in 2000.

On May 2011 VA hematologic and lymphatic conditions examination, the examiner noted a diagnosis of Ewing's sarcoma (diagnosed in December 1999).  The examiner noted that the Veteran had a mass on his left abdomen for about 6 months.  He was treated with surgery, radiation, and chemotherapy.  The examiner indicated that the treatment is now completed and the Veteran is in a "watchful waiting status."  The examiner noted that the Veteran does not have an anemia condition, thrombocytopenia condition, or any condition, complication and/or residuals due to a hematologic or lymphatic disorder.  The examiner noted that diagnostic testing completed in August 2009 showed a platelet count of 152,000 and that the Veteran's condition was in remission.  It was noted that his last visit to oncology was in August 2003.  The examiner further indicated that the Veteran's sarcoma, in remission, did not impact his ability to work.

In September 2011, the Veteran was afforded a hearing before a DRO.  The Veteran testified that he has no residuals from radiation and chemotherapy treatment.  He did report low energy levels (for which he filed a separate claim for service connection and was denied by December 2012 rating decision).  He also stated that he has had no treatment for his Ewing's sarcoma since 2003.

On November 2011 VA hematologic and lymphatic conditions examination, the examiner noted a diagnosis of Ewing's sarcoma (diagnosed in December 1999).  The examiner noted that the Veteran was found to have a large abdominal wall mass in 1999, which upon biopsy, was interpreted as a Ewing's sarcoma.  He underwent total excision followed by radiation therapy and chemotherapy.  The examiner stated that the Veteran has been in complete remission since that time.  It was noted that continuous medication is not required for control of his condition, nor does the Veteran have any findings, sign, or symptoms due to a hematologic or lymphatic disorder or to treatment for such.  Diagnostic testing, conducted in July 2011, showed a platelet count of 273,000.  The examiner indicated that the Veteran's sarcoma, in remission, did not impact his ability to work.

Following an examination of the Veteran and review of his record, the examiner, a board-certified oncologist-hematologist, stated that the Veteran underwent a total resection of a Ewing's sarcoma of the abdominal wall in January 2000 followed by 25 radiation treatments and 8 cycles of combination chemotherapy.  The examiner noted that because the tumor was in the abdominal wall, it was able to be totally removed and that any microscopic disease that remained at the surgical site was eradicated by the local radiation therapy, and any micrometastases that were present outside the local area were eradicated by the chemotherapy.  The examiner further stated that relapses in Ewing's sarcoma generally occur within 5 years, and by 10 years, if no relapse has occurred, the patient can be considered cured.  The examiner indicated that the Veteran is now approaching 12 years of remission and can be considered cured.  Further, while the Veteran has complained of fatigue during his radiation and chemotherapy which persisted for months following completion of therapy, this symptom did finally abate.  The examiner noted that any current fatigue is not due to his Ewing's sarcoma or to the treatments he underwent, but is instead more likely than not due to other factors including his depression and anxiety.  [The Veteran is separately service-connected for a psychiatric disability].

In a February 2014 statement, the Veteran's attorney indicated that there has been no material improvement in the Veteran's condition as he has not returned to the workforce.

Based on the May 2011 VA examination findings, the RO proposed a reduction in the evaluation for soft tissue sarcoma from 100 to 0 percent.  The Veteran was notified of the proposal to reduce by a rating decision issued in June 2011; he was notified of his right to challenge the proposed reduction and was afforded an opportunity to present evidence and/or have a hearing.  An October 2011 rating decision (after the Veteran responded/testified) reduced the rating for sarcoma from 100 to 0 percent, effective January 1, 2012.  The reduction was made effective as specified by regulation, i.e., effective the last day of the month in which a 60 day period from the date of notice expired.  The due process requirements were satisfied.

The analysis now proceeds to whether the rating reduction was supported by the factual record.  Here, the Veteran's Ewing's sarcoma was rated under Code 5239 which provides for a 100 percent rating for 6 months beyond the cessation of any surgery, radiation treatment, antineoplastic chemotherapy or other therapeutic procedures.  Thereafter, if there has been no local recurrence or metastasis, this Code directs that the disability should be rated on residual impairment of function.  In this case, the RO did not terminate the 100 percent rating as directed and the 100 percent rating was continued beyond 6 months.  However, based on the May 2011 VA examination, a reduction was undertaken.  As the Veteran's sarcoma was shown to be in remission, the RO rated the Veteran 0 percent by analogy under Code 7705 for a blood disorder, which provides for a 0 percent rating for a stable platelet count of 100,000 or more, without bleeding.  A 30 percent rating is warranted for a stable platelet count between 70,000 and 100,000, without bleeding; a 70 percent rating for a platelet count between 20,000 and 70,000, not requiring treatment, without bleeding; and a 100 percent rating for a platelet count of less than 20,000, with active bleeding, requiring treatment with medication and transfusions. 

After review of the evidence, the Board concludes that the totality of the evidence demonstrates that the reduction in this case was proper.  In this regard, on May 2011 VA examination, the examiner found that the Veteran's Ewing's sarcoma was in remission and that his last oncology visit was in August 2003.  The examiner also noted diagnostic testing completed in August 2009 which showed a platelet count of 152,000.  Under Code 7705, a platelet count greater than 100,000 warrants no more than a 0 percent rating.  That the improvement found was sustained is supported by a second VA examination.  On November 2011 VA examination, a Board-certified oncologist-hematologist found that the Veteran underwent a total resection of a Ewing's sarcoma in January 2000 followed by 25 radiation treatments and 8 cycles of combination chemotherapy.  The examiner stated that the tumor was totally removed and that the Veteran has not had a relapse.  The examiner noted that relapses in Ewing's sarcoma patients generally occur within 5 years; however, in this case, the Veteran is over 12 years in remission and thus the examiner opined that the Veteran can be considered cured.  Further, the examiner indicated that blood work conducted in July 2011 showed a platelet count of 273,000, which is well within the criteria contemplated by a 0 percent rating under Code 7705.  Significantly, the Veteran himself admits that he has had no residuals from his radiation and chemotherapy treatment and that he has received no treatment for his Ewing's sarcoma since 2003.

Regarding the Veteran's attorney's assertions that the Veteran has not shown material improvement in that he is still not able to work, the Board notes that two separate VA examiners found that the Veteran is in complete remission from his Ewing's sarcoma and that such does not impact his ability to work.  The Board considers these findings particularly probative as they were made after a review of the record and based on two separate examinations of the Veteran.  The Veteran does not cite to any medical evidence/treatises that would support his contention that his residuals of Ewing's sarcoma prohibit him from working.  The record clearly demonstrates that the Veteran's disease is in remission and that he has been asymptomatic for more than 12 years.  In fact, the November 2011 examiner opined that the Veteran can be considered "cured."  For these reasons the Board finds that the evidence makes it reasonably certain that the improvement reflects improvement in the ability to function under ordinary conditions of life and work.  

Considering the above, the Board finds that the schedular requirements for a compensable rating were not met.  The basis for the 100 percent rating is no longer shown.  Therefore, the reduction in the rating for the Veteran's Ewing's sarcoma was factually warranted and in accordance with governing law, and restoration of the 100 percent rating is not warranted.


ORDER

The appeal seeking to establish that the reduction of the rating for Ewing's sarcoma from 100 to 0 percent, effective January 1, 2012, was improper is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


